Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of specific species the biodegradable polymer as “polylactide or ‘PLGA’ polymers, which includes polymers of lactic acid alone, copolymers of lactic acid and glycolic acid, mixtures of such polymers, mixtures of such copolymers, and mixtures of such polymers and copolymers - the lactic acid being either in racemic or in optically active form” (as recited in instant claim 3) in the reply filed on 2/19/21 is acknowledged.  The traversal is on the ground(s) that the office has not provided that there exists lack of unity amongst the species. This is not found persuasive because the various species claimed do not contribute over the prior art because the species is known in the art. As cited in the restriction election, the prior art by (AU 2016213848) teaches the biodegradable polymers such as polylactide or polyglycolactides used in a biodegradable ocular implant. Thus the various species claimed lack unity of invention. Claims 1-3 and 6-8 read on the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/19/21.

Claim Objections

Claim 6 recites polyglycolides PLGA or mixture thereof. The claim appears to 

miss a comma between polyglycolides and PLGA.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 3 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 8 recite the incorrect markush language by reciting the limitation as “selected from the group comprising” which makes the claim indefinite. A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196, see MPEP 2117. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (AU 2016213848A, presented in IDS).
th paragraph. The implant can deliver drug for about 3-6 months after implantation, see page 41, last paragraph.
The prior art discloses compositions containing ocular drug, comprising a biodegradable polymer polylactides as discussed above in claims 1-2, 19-23 and suggest use of antioxidants on page 39. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

Regarding claims 7-8, the claims recite product made by a specific process, since the art teaches antioxidant in a polylactide polymer, the biodegradable ocular implant as taught by Venkatraman reads on the claimed product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable 

over Wong et al. (USP 9, 289, 428).

Wong et al. teaches an injectable or implantable sustained-release antioxidant formulations for ocular maladies, see title. Wong teaches use of lutein and zeaxanthin, see column 7, lines 33-35. Wong teaches use of no more than 10% of a biodegradable polymer such as poly(D,L lactide), poly(D,L-lactide-co-glycolide) or mixture thereof, see claim 6. The sustained release of the antioxidants ranges from 7 days to 365 days or longer, see column 7, lines 4-7.
prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
 It would have been obvious to one of ordinary skill to have utilized the known ocular drug, antioxidant such as lutein and zeaxanthin into the biodegradable polylactide polymer for ocular implantation in order to treat ocular maladies. While the reference teaches the known and useful amount of the known antioxidant for the treatment of ocular maladies delivered or implanted intravitreally, it would be obvious to a skilled artisan to manipulate and optimize the amount for optimum therapeutic results.
Regarding claims 7-8, the claims recite product made by a specific process, since the art teaches antioxidant in a polylactide polymer, the biodegradable ocular implant as .
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. ((WO 2012021108) or corresponding US 20160206556 A1) in view of Wong et al. (USP 9, 289, 428).
Venkatraman et al. discloses biodegradable ocular implant, see title. The reference teaches implant for sustained delivery of the drug wherein the drug is dispersed in a biodegradable polymer, see abstract. The biodegradable polymer can be polylactide (PLA), poly(L-lactide-co-glycolide) PLGA and mixtures thereof, see column 5, lines 6-8. The drug taught in the reference can be an ocular drug, see column 5, lines 32-33. The amount of polymer matrix may range from 70-98 wt. % based on the total weight of the layer and the amount of drug ranges from 2-30% by weight of the drug, see column, 5, lines 43-46. In an embodiment, the amount of a specific drug taught ranges from 1-30% by weight, see column 5, lines 52-53. 
While Venkatraman teaches that the drug can be an ocular drug, Venkatraman does not each use of antioxidant such as lutein or zeaxanthin as a drug.
Wong et al. teaches an injectable or implantable sustained-release antioxidant formulations for ocular maladies, see title. Wong teaches use of lutein and zeaxanthin, 
It would have been obvious to one of ordinary skill to have utilized the known ocular drug, antioxidant such as lutein and zeaxanthin into the biodegradable implant of Vankatraman et al. as taught by Wong et al. One of ordinary skill would have been motivated to do so because Venkatraman teaches use of ocular drug in a biodegradable implant for the sustained delivery of the drug and Wong teaches a specific ocular drug, an antioxidant lutein or zeaxanthin for ocular implantation of the same for treatment of ocular maladies. While the references teach the known and useful amount of the known antioxidant for the treatment of ocular maladies delivered or implanted intravitreally, it would be obvious to a skilled artisan to manipulate and optimize the amount for optimum therapeutic results. Regarding claims 7-8, the claims recite product made by a specific process, since the art teaches antioxidant in a polylactide polymer, the biodegradable ocular implant as taught by Venkatraman reads on the claimed product. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612